
	

116 HR 2621 RH: Homeland Security Assessment of Terrorists
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 63
		116th CONGRESS1st Session
		H. R. 2621
		[Report No. 116–88]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2019
			Mr. Rose of New York introduced the following bill; which was referred to the Committee on Homeland Security
		
		
			May 28, 2019
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To direct the Under Secretary for Intelligence and Analysis of the Department of Homeland Security
			 to develop and disseminate a threat assessment regarding terrorist use of
			 ghost guns, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Homeland Security Assessment of Terrorists Use of Ghost Guns Act. 2.Threat assessment on terrorist use of ghost guns (a)In generalThe Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall, in coordination with appropriate Federal partners, annually develop and disseminate a terrorism threat assessment regarding the availability of ghost guns in furtherance of an act of terrorism, including the provision of material support or resources to a foreign terrorist organization. Consistent with the protection of classified and confidential unclassified information, the Under Secretary shall share the threat assessment developed under this section with State, local, and Tribal law enforcement officials, including officials who operate within State, local, and regional fusion centers through the Department of Homeland Security State, Local, and Regional Fusion Center Initiative established in accordance with section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h).
 (b)DefinitionsIn this section: (1)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (2)Ghost gunThe term ghost gun means a firearm, including a frame or receiver, that lacks a unique serial number engraved or cast in metal, metal alloy, or plastic on the frame or receiver by a licensed manufacturer or importer, or is otherwise assembled, molded, machined, or 3D printed without being associated with a unique serial number.
 (3)Frame or receiverThe term frame or receiver means the part of a firearm that can provide the action or housing for the hammer, bolt, or breechblock and firing mechanism, and includes a frame or lower receiver blank, casting, or machined body that requires further machining or molding to be used as part of a firearm, and which is designed or intended to be used in the assembly of a functional firearm.
				
	
		May 28, 2019
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
